                    1 ROBERT W. FREEMAN
                        Nevada Bar No. 3062
                    2   Robert.Freeman@lewisbrisbois.com
                        PRISCILLA L. O’BRIANT
                    3   Nevada Bar No. 010171
                        Priscilla.OBriant@lewisbrisbois.com
                    4   LEWIS BRISBOIS BISGAARD & SMITH LLP
                        6385 S. Rainbow Boulevard, Suite 600
                    5   Las Vegas, Nevada 89118
                        702.893.3383
                    6   FAX: 702.893.3789
                        Attorneys for Defendants
                    7   Garrison Property and Casualty a Subsidiary of
                        USAA Casualty Insurance Company
                    8
                    9
                                                         UNITED STATES DISTRICT COURT
                   10
                                                    DISTRICT OF NEVADA, NORTHERN DIVISION
                   11
                        JUSTUS VAUGHN,                                     CASE NO. 3:19-cv-00662-MMD-CLB
                   12
                                           Plaintiff,                      STIPULATION AND ORDER TO
                   13                                                      DISMISS PLAINTIFF’S COMPLAINT
                                  vs.                                      WITH PREJUDICE
                   14
                      GARRISON PROPERTY AND CASUALTY
                   15 a subsidiary of USAA CASUALTY
                      INSURANCE COMPANY, a foreign
                   16 corporation; and DOES I-V,
                   17                      Defendants.

                   18
                   19            IT IS HEREBY STIPULATED by and between Plaintiff JUSTUS VAUGHN1 (“Plaintiff”)

                   20 and Defendants GARRISON PROPERTY AND CASUALTY a subsidiary of USAA
                   21 CASUALTY INSURANCE COMPANY (“Defendants”), by and through their respective counsel
                   22 of record, that all of the claims and causes of action contained in the above-entitled action (Case
                   23 3:19-cv-00662-MMD-CLB) shall be dismissed in their entirety, with prejudice, each party to bear
                   24 their own attorney’s fees and costs.
                   25
                        1
                   26  The parties note that Plaintiff’s name here is spelled as written in his Complaint (ECF No. 1-1).
                      They acknowledge that Plaintiff’s name is written as Justus “Vaughan” in the subject policy. This
                   27 Stipulation and Order is intended to take effect no matter the form of the correct spelling of
                      Plaintiff’s name.
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP             4849-6458-0279.1
ATTORNEYS AT LAW
                    1                                         AFFIRMATION
                    2            The undersigned hereby affirms that the foregoing document does not contain
                    3 the social security number of any person.
                    4    DATED this 6th day of April, 2020.            DATED this ___ day of March, 2020.
                    5    LEWIS BRISBOIS BISGAARD & SMITH               KILPATRICK, ADLER & BULLENTINI
                         LLP
                    6
                    7    __/s/ Priscilla L. O’Briant_________          __SEE SEPARATE SIGNATURE PAGE_
                    8    Robert W. Feeman, Esq.                        Charles M. Kilpatrick, Esq.
                         Nevada Bar No. 3062                           Nevada bar No. 00275
                    9    Priscilla L. O’Briant, Esq.                   412 North Division Street
                         Nevada Bar No. 010171                         Carson City, Nevada 89703
                   10    6385 S. Rainbow Boulevard, Suite 600          Attorney for Plaintiff
                         Las Vegas, Nevada 89118
                         Attorneys for Defendants                      Justus Vaughn
                   11
                         Garrison Property and Casualty a Subsidiary
                   12    of USAA Casualty Insurance Company

                   13
                   14                                             ORDER
                   15            IT IS SO ORDERED.
                   16                       6th day of ____________,
                                 DATED this ___        April         2020.
                   17
                   18
                   19                                             _____________________________________
                                                                  UNITED STATES DISTRICT COURT JUDGE
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4849-6458-0279.1                               2
Case 3:19-cv-00662-MMD-CLB Document 17 Filed 04/06/20 Page 3 of 3
